Citation Nr: 1325917	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for arthritis involving both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the RO.

The Virtual VA paperless claims processing system contains electronic copies of records of VA treatment from August 1999 to May 2012. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for arthritis of the hands as secondary to the service-connected arthritis of the feet.  He asserts that the pathology of the hands is due to the same underlying disease process caused his service-connected arthritis of the ankles and peripheral neuropathy of the legs, feet, forearms and hands.  

The Veteran should be provided a medical examination and opinion addressing the Veteran's assertions.  See 38 U.S.C.A. § 5103A(d) (duty to assist-VA examinations and opinions).

In addition, the RO should seek to obtain any additional and potentially relevant records of VA or private medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).   

The service treatment records for the period from March 1974 to August 1978 may have been lost or destroyed in this case.  Hence, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all VA and non-VA health care providers who have treated him for the claimed arthritis of the hands since, but may not have been provided evidence in connection with his claim.  

After obtaining any necessary authorization for release of medical information, the RO should seek to obtain copies of all records from any identified health care provider.  

The Veteran should also be advised that with respect to private medical evidence he may obtain the records on his own and submit them, along with any other medical evidence to support his claim.   
  
2.  The Veteran should be notified by letter that his service treatment records for the period of active service from March 1974 to August 1978 were formally found to be unavailable by the RO in March 2012.  As a result, the RO should inform the Veteran of alternate forms of evidence that could serve, in lieu of service treatment records, to support his claim.  This should be noted to include letters written by the Veteran during or after service detailing in-service incidents, lay statements from his family and friends, post-service physical or employment examinations, or any medical evidence that would tend to substantiate his claim.

3.  Once all available relevant medical records have been received, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed arthritis of the hands.

The claims file should be made available for review by the examiner who should indicate that has taken place.
 
The examiner should be informed that the Veteran is service connected for peripheral neuropathy of the legs and feet, degenerative arthritis of the ankles, peripheral neuropathy of the forearms and hands, and a skin disorder of the lower extremities diagnosed as mild acrocyanosis, erysipelas and cellulitis.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it as at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran suffers from arthritis or other disease process of the hands that had its clinical onset during service or otherwise is due to an event or incident of his period of active service.

The VA examiner also should provide an opinion as to whether it as at least as likely as not (whether there is a 50 percent or greater probability) that any disability due to arthritis or other disease process of the hands was caused or aggravated (chronically worsened) by any of the service-connected disabilities.  

In all conclusions, the examiner should identify and explain its medical basis, with identification of the relevant evidence of record.  The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



